DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Juan I. Rossi (Reg # 69385) per email communication on 01/30/2021 following a telephone interview on 01/24/2021.
The application has been amended as follows (on top of the latest amendments in the Examiner’s Amendment submitted in the previous Notice of Allowance dated on 02/10/2021):

Claim Amendments:

25. (Currently Amended) The method of claim 21 [[24]], further comprising: 
analyzing third packet information of a next packet to determine a respective ACK sequence number of the next packet; and 
in response to a determination that the respective ACK sequence number of the next packet matches the expected ACK sequence number, determining a round trip time (RTT) of the first packet based upon the first packet information of the first packet and the third packet information of the next packet.

35. (Currently Amended) The system of claim 31 [[34]], wherein the instructions, when executed by the one or more processors, cause the system to: 
analyze third packet information of a next packet to determine a respective ACK sequence number of the next packet; and 
in response to a determination that the respective ACK sequence number of the next packet matches the expected ACK sequence number, determine a round trip time 6 72920837.1Serial No.: 16/173,400 Confirmation No.: 3575 Attorney Docket No.: 610189(999682-US.08) (RTT) of the first packet based upon the first packet information of the first packet and the third packet information of the next packet.  

36. (Currently Amended) The system of claim 31 [[34]], wherein the expected ACK sequence number is determined without the following packet.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry Kim whose telephone number is 571-272-5009. The examiner can normally be reached on Monday to Friday, 8 A.M to 5 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HARRY H KIM/           Examiner, Art Unit 2411